DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
The following is a Final Office Action in response to communications filed on 15 of March 2021.
Claims 1-4, 6-8, and 12-20 have been amended.
Claims 1-20 are currently pending and are rejected as described below. 

35 USC § 101
Applicant asserts that the claims are not abstract based on the examples of the PEG 2019 October Revision p. 6, the "managing personal behavior, and relationships or interactions between people" includes actual social interactions or behaviors, such as getting a haircut, playing a game, or collecting votes.  Examiner respectfully disagrees.  These examples aren’t exhaustive as further disclosed in the bottom of the same p. 6 where the guidance points to MPEP 2106.04(a)(2)(II)(C) for additional examples relating to managing human behavior.  Retrieving a schedule associated with multiple participants of an event, generating an aggregating schedule for the same participants  while separating participants into groups or those whose presence are required and those whose presence are optional and update said calendar event falls within the enumerated groupings of abstract ideas of Certain Methods Of Organizing Human Activity, superficially “managing personal behavior or relationships or interactions between people (including social activities, 
Applicant asserts that claims recite additional elements that integrate the judicial exception into a practical application as an ordered combination.  Examiner respectfully disagrees.  Mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f).
Applicant asserts that the limitations are an improvement to user navigation and use of the electronic calendar application as disclosed in ¶2-3.  Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.
The same rationale above applies to the amended “selection mechanism”.  It is unclear in the claim language what constitutes a selection mechanism or how that is achieved.  Examiner 

35 USC § 103
Applicant asserts that the time periods 405 as disclosed in FIG. 4 of Kho cannot be considered a category, as these time periods in FIG. 4 of Kho are not associated with corresponding selection mechanism that, when selected by a user, allow a user to add a participant to the time period.  Examiner respectfully disagrees and directs the applicant to the Claim Rejections – 35 USC 103 section below.  New references have been added in view of new grounds of rejection and the Kho reference is no longer relied upon.  
Applicant each listed participant also cannot be considered a sub-region as recited in amended Claim 12 as each sub-region includes not only an identifier of a participant but also a plurality of time slots representing availability of the participant over a common time period. Thus, merely listing a name of a participant in Kho fails to teach or suggest the specifics of the claimed sub-regions.  Examiner respectfully disagrees in view of the rationale above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…retrieve a category assigned from a plurality of categories to each of a plurality of participants associated with a calendar event; retrieve a schedule associated with each of the plurality of participants associated with the calendar event; generate, for one of the plurality of categories, an aggregated schedule for the one of the plurality 
More specifically 1, 12, and 16 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-11, 13-15, and 17-20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 12, and 16 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on 
In particular, the claims 1, 12, and 16 recite additional elements “an electronic computing device” including “an electronic processor”, “the electronic processor” configured to, “within the electronic calendar application”, “a user interface”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶ 15-17 “FIG. 2 schematically illustrates the user device 110 according to some embodiments. The user device 110 is an electronic computing device, such as a desktop computer or terminal, a laptop, a tablet computer, a smart phone, a smart television, a smart whiteboard, a smart wearable, or the like. As illustrated in FIG. 2, the user device includes an electronic processor 200 (for example, a microprocessor, application-specific integrated circuit (ASIC), or another suitable electronic device), a memory 205 (a non- transitory, computer-readable storage medium), and a communication interface 210, such as a transceiver, for communicating over the communication network(s) 130 and, optionally, one or more additional communication networks or connections. The communication interface 210 allows the user device 110 to communicate with the server 105 over the communication network(s) 130” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 
With respect to step 2B, claims 1, 12, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “an electronic computing device” including “an electronic processor”, “the electronic processor” configured to, “within the electronic calendar application”, “a user interface”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶ 15-17 disclosed above. 
As a result, claims 1, 12, and 16 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-11, 13-15, and 17-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-12, and 16 are rejected under 35 U.S.C. 102 as being anticipated by US 20060293943 to Tischhauser et al.  (hereinafter referred to as “Tischhauser”).

(A)	As per Claim 1 Tischhauser teaches the following: 
an electronic computing device including an electronic processor, the electronic processor configured to: (Tischhauser ¶25 the principles of the present invention are operational with numerous other general-purpose or special-purpose computing or communications environments or configurations. Examples of well-known computing systems, environments, and configurations suitable for use with the invention include, but are not limited to, mobile telephones, pocket computers, personal computers, servers, multiprocessor systems, microprocessor-based systems, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices).
retrieve a category assigned from a plurality of categories to each of a plurality of participants associated with a calendar event; (Tischhauser ¶32 the user inputs into the client desired constraints or parameters for the meeting (act 201). Such parameters may include, for example, the identity of the attendees, possible meeting rooms, resources needed, whether the attendees are mandatory or optional, the duration of the meeting, a desired time date(s) for a meeting, and the like).
retrieve a schedule associated with each of the plurality of participants associated with the calendar event; (Tischhauser ¶41 upon receiving the meeting criteria or the request for calendar data from the client (act 204), the server then acquires the calendar data for the attendees, rooms, and resources (act 205)).
generate, for one of the plurality of categories, an aggregated schedule for the one of the plurality of categories, the aggregated schedule for the one of the plurality of categories based on the schedule of each of the plurality of participants assigned to the one of the plurality of categories; (Tischhauser ¶34, 41 for instance, if the user selects the “Add Attendees” button of FIG. 3, the user interface 400 of FIG. 4 may appear in which a “Select Attendees” window 401 appears. Examples of suitability criteria include the number or fraction of required attendees who have a conflict with the particular time; whether the conflict is due to a tentative appointment, a busy entry, or an out of office entry; whether the conflict is only a partial conflict (with the conflicting appointment being only during a portion of the particular time); the number of rooms available; whether any other requested resources are available, the number of optional attendees having a conflict).
generate and output, within the electronic calendar application, a user interface, the user interface including a separate region associated each of the plurality of categories and including the aggregated schedule for the one of the plurality of categories in the separate region of the user interface associated with the one of the plurality of categories, the separate region of the user interface associated with each of the plurality of categories including a selection mechanism; (Tischhauser ¶82 FIG. 6 shows a similar user interface 600, only after the four attendees of FIG. 4 and the two rooms of FIG. 5 have been added. Here, the free busy data is much more congested. This scenario would typically require extensive manual searching for the user scheduling the meeting. Here, however, the user can simply view the suggestions, and note there are no “great” options for the meeting, but two fair options for the meeting. The best option is perhaps the top option in which 4 of the 5 required attendees can attend, but in which there are none of the two requested rooms available. Since the best option is only categorized as “fair” for May 1, 2006, the whole day is categorized as just “fair”).
in response to receiving a selection of the selection mechanism associated with the one of the plurality of categories: prompt a user for an identifier of a new participant associated with the calendar event; (Tischhauser ¶33-34 the user may use the “Add Attendees” frame 301 to add attendees to the meeting.  For instance, if the user selects the “Add Attendees” button of FIG. 3, the user interface 400 of FIG. 4 may appear in which a “Select Attendees” window 401 appears. The user has selected four more attendees for the meeting. In our example, these attendees are named “Abraham Audown”, “Bill Beckstead”, “Casper Chaple” and “Doug Draper”).2Application No. 16/505,924 Response to December 15, 2020 Office Action Attorney Docket No. 209913-9332-USO1 
retrieve a schedule associated with the new participant; (Tischhauser ¶41 upon receiving the meeting criteria or the request for calendar data from the client (act 204), the server then acquires the calendar data for the attendees, rooms, and resources (act 205)).
assign the new participant to the one of the plurality of categories; (Tischhauser ¶34 the user has selected four more attendees for the meeting. In our example, these attendees are named “Abraham Audown”, “Bill Beckstead”, “Casper Chaple” and “Doug Draper”).2Application No. 16/505,924 Response to December 15, 2020 Office Action Attorney Docket No. 209913-9332-USO1 
update the aggregated schedule associated with the one of the plurality of categories within the user interface based on the schedule associated with the new participant; (Tischhauser ¶82 FIG. 6 shows a similar user interface 600, only after the four attendees of FIG. 4 and the two rooms of FIG. 5 have been added. Here, the free busy data is much more congested. This scenario would typically require extensive manual searching for the user scheduling the meeting. Here, however, the user can simply view the suggestions, and note there are no “great” options for the meeting, but two fair options for the meeting. The best option is perhaps the top option in which 4 of the 5 required attendees can attend, but in which there are none of the two requested rooms available. Since the best option is only categorized as “fair” for May 1, 2006, the whole day is categorized as just “fair”).
Tischhauser teaches a Method and a CRM in ¶27.  

(B)	As per Claim 9 Tischhauser teaches the following: 
wherein the plurality of categories includes a required category and an optional category; (Tischhauser ¶41 examples of suitability criteria include the number or fraction of required attendees who have a conflict with the particular time; whether the conflict is due to a tentative appointment, a busy entry, or an out of office entry; whether the conflict is only a partial conflict (with the conflicting appointment being only during a portion of the particular time); the number of rooms available; whether any other requested resources are available, the number of optional attendees having a conflict).

(C)	As per Claim 10 Tischhauser teaches the following: 
wherein the display device is included in the electronic computing device; (Tischhauser ¶25 The principles of the present invention are operational with numerous other general-purpose or special-purpose computing or communications environments or configurations. Examples of well known computing systems, environments, and configurations suitable for use with the invention include, but are not limited to, mobile telephones, pocket computers, personal computers, servers, multiprocessor systems, microprocessor-based systems, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices).

(D)	As per Claim 11 Tischhauser teaches the following: 
wherein the display device is included in a user device communicatively coupled to the electronic computing device; (Tischhauser ¶25 The principles of the present invention are operational with numerous other general-purpose or special-purpose computing or communications environments or configurations. Examples of well-known computing systems, environments, and configurations suitable for use with the invention include, but are not limited to, mobile telephones, pocket computers, personal computers, servers, multiprocessor systems, microprocessor-based systems, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices).

(E)	As per Claim 12, and 16 Tischhauser teaches the following: 
retrieving, with an electronic processor, a category assigned from a plurality of categories to each of a plurality of participants associated with a calendar event; (Tischhauser ¶32 the user inputs into the client desired constraints or parameters for the meeting (act 201). Such parameters may include, for example, the identity of the attendees, possible meeting rooms, resources needed, whether the attendees are mandatory or optional, the duration of the meeting, a desired time date(s) for a meeting, and the like).
retrieving, with the electronic processor, a schedule associated with each of the plurality of participants associated with the calendar event; (Tischhauser ¶41 upon receiving the meeting criteria or the request for calendar data from the client (act 204), the server then acquires the calendar data for the attendees, rooms, and resources (act 205)).
generating a plurality of sub-regions, each of the plurality of sub-regions including: an identifier of one of the plurality of participants; (Tischhauser ¶33-34 the user may use the “Add Attendees” frame 301 to add attendees to the meeting.  For instance, if the user selects the “Add Attendees” button of FIG. 3, the user interface 400 of FIG. 4 may appear in which a “Select Attendees” window 401 appears. The user has selected four more attendees for the meeting. In our example, these attendees are named “Abraham Audown”, “Bill Beckstead”, “Casper Chaple” and “Doug Draper”).2Application No. 16/505,924 Response to December 15, 2020 Office Action Attorney Docket No. 209913-9332-USO1 
a plurality of time slots representing availability of the one of the plurality of participants over a common period of time based on the schedule retrieved for the one of the plurality of participants; (Tischhauser ¶82 FIG. 6 shows a similar user interface 600, only after the four attendees of FIG. 4 and the two rooms of FIG. 5 have been added. Here, the free busy data is much more congested. This scenario would typically require extensive manual searching for the user scheduling the meeting. Here, however, the user can simply view the suggestions, and note 
generating and outputting, within the electronic calendar application, a user interface, the user interface including the plurality of sub-regions in a stacked orientation to form a grid, wherein a first subset of the plurality of sub-regions associated with a first subset of the plurality of participants assigned to a first one of the plurality of categories are presented as a first continuous group within the grid and a second subset of the plurality of sub- regions associated with a second subset of the plurality of participants assigned to a second one of the plurality of categories are presented as a second continuous group within the grid; (Tischhauser ¶82 FIG. 6 shows a similar user interface 600, only after the four attendees rooms (first subset of participants) of FIG. 4 and the two rooms (second subset of participants) of FIG. 5 have been added. Here, the free busy data is much more congested. This scenario would typically require extensive manual searching for the user scheduling the meeting. Here, however, the user can simply view the suggestions, and note there are no “great” options for the meeting, but two fair options for the meeting. The best option is perhaps the top option in which 4 of the 5 required attendees can attend, but in which there are none of the two requested rooms available. Since the best option is only categorized as “fair” for May 1, 2006, the whole day is categorized as just “fair”).

    PNG
    media_image1.png
    607
    916
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claim 2 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20060293943 to Tischhauser et al. (hereinafter referred to as “Tischhauser”) in view of US 20200052921 to Rensburg (hereinafter referred to as “Rensburg”). 

(A)	As per Claim 2: 
Although Tischhauser teaches a GUI with a plurality of categories and sub-regions it doesn’t expressly disclose a schedule for a participant in the optional sub-region, however Rensburg teaches: 
wherein the aggregated schedule for the one of the plurality of categories included in the user interface includes a plurality of sub-regions, each of the plurality of sub-regions representing the schedule of one of the plurality of participants assigned to the one of the plurality of categories; (Rensburg ¶36-38 FIG. 1D shows a diagram illustrating an example of a GUI 100D where results 111, as determined by the processor, are rendered on a display device. 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Tischhauser’s user interface and show a diagram illustrating an example of a GUI 100D where results 111, as determined by the processor, are rendered on a display device of Rensburg as both are analogous art which teach solutions to graphical user interface associated with calendaring and scheduling of participants as taught in Tischhauser ¶34, 41, 82 and further display required and optional participants sub-regions as taught in Rensburg ¶36-38.

Claims 3-8, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of 20060293943 to Tischhauser et al. (hereinafter referred to as “Tischhauser”) in view of US 20200052921 to Rensburg (hereinafter referred to as “Rensburg”) in further view of US 20140026088 to Monte (hereinafter referred to as “Monte”).

(A)	As per Claim 3:
Although Tischhauser in view of Rensburg teaches different GUIs associated with a calendar/scheduling application, it doesn’t expressly disclose a collapsible and/or expandable category(ies) by the user via a GUI, however Monte teaches: 
collapse the plurality of sub-regions included in the aggregated schedule of the one of the plurality of categories included in the user interface into a single sub-region representing a combined schedule for all participants included in the plurality of the participants assigned to the one of the plurality of categories; (Monte ¶189-190, 215 this timebar may provide the user with time according to map indications, selections and Route.  The UI Attributes and screen 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Tischhauser in view of Rensburg’s calendar application where meeting invitees are divided into required or optional attendees and have the smartphone UI deploy a completely native, non-custom list control by using an Expand/Collapse List, Calendar Days (Daily Routes) of Monte as both are analogous art which teach solutions to creating personalized meeting invitations allowing originators to tag invitees that are required to attend and provide time for which an invitee may optionally attend the meeting as taught in Tischhauser ¶34, 41, 82 in view of Rensburg and further provide an expandable and/or collapsible menu of categories that include multiple participants (users) as taught in Monte ¶189-190, 215.

(B)	As per Claim 4:
Although Tischhauser in view of Rensburg teaches different GUIs associated with a calendar/scheduling application, it doesn’t expressly disclose a collapsible and/or expandable category(ies) by the user via a GUI, however Monte teaches: 
wherein the electronic processor is configured to collapse the plurality of sub-regions included in the aggregated schedule in response to user input; (Monte ¶215-216 using an Expand/Collapse List, Calendar Days (Daily Routes) may be listed in an ascending order from Top-to-Bottom. Selecting a Date list cell expands the corresponding cell to display the Stops (Locations) according to the Route order and times. Selecting another List Cell Date automatically closes (collapses) an Expanded cell at the same time opening the newly selected Date cell).

    PNG
    media_image2.png
    218
    471
    media_image2.png
    Greyscale


It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Tischhauser in view of Rensburg’s calendar application where meeting invitees are divided into required or optional attendees and have the smartphone UI deploy a completely native, non-custom list control by using an Expand/Collapse List, Calendar Days (Daily Routes) of Monte as both are analogous art which teach solutions to creating personalized meeting invitations allowing originators to tag invitees that are required to attend and provide time for which an invitee may optionally attend the meeting as taught in Tischhauser ¶34, 41, 82 in view of Rensburg and further provide an expandable and/or collapsible menu of categories as taught in Monte ¶189-190, 215.

(C)	As per Claims 5 and 18:
Tischhauser expressly discloses,
wherein the combined schedule represents a plurality of time slots and wherein each of the plurality of time slots is marked as an available time slot or an unavailable time slot; (Tischhauser ¶82 FIG. 6 shows a similar user interface 600, only after the four attendees of FIG. 4 and the two rooms of FIG. 5 have been added. Here, the free busy data is much more congested).
  
    PNG
    media_image1.png
    607
    916
    media_image1.png
    Greyscale


(D)	As per Claims 6, 14, and 19:
Tischhauser expressly discloses,
wherein one of the plurality of time slots is marked as an available time slot in response to the schedule retrieved for each of the plurality of participants assigned to the one of the plurality of categories having the one of the3Application No. 16/505,924 Response to December 15, 2020 Office ActionAttorney Docket No. 209913-9332-USO1plurality of time slots marked as an available time slot; (Tischhauser ¶82 the user can simply view the suggestions, and note there are no “great” options for the meeting, but two fair options for the meeting. The best option is perhaps 

(E)	As per Claims 7, 15, and 20:
Tischhauser expressly discloses,
wherein one of the plurality of time slots is marked as an available time slot in response to the schedule retrieved for at least one of the plurality of participants assigned to the one of the plurality of categories having the one of the plurality of time slots marked as an unavailable time slot; (Tischhauser ¶82 the user can simply view the suggestions, and note there are no “great” options for the meeting, but two fair options for the meeting. The best option is perhaps the top option in which 4 of the 5 required attendees can attend, but in which there are none of the two requested rooms available). 

(F)	As per Claim 8:
Although Tischhauser in view of Rensburg teaches different GUIs associated with a calendar/scheduling application, it doesn’t expressly disclose a collapsible and/or expandable category(ies) by the user via a GUI, however Monte teaches: 
wherein the electronic processor is further configured to expand the single sub-region into the plurality of sub- regions in response to user input; (Monte ¶215 an interface for a smartphone platform includes a list view. In certain embodiments for example as shown in FIG. 3C, the smartphone UI may deploy a completely native, non-custom list control. Using an Expand/Collapse List, Calendar Days (Daily Routes) may be listed in an ascending order from Top-to-Bottom).


(E)	As per Claims 13 and 17:
Tischhauser expressly discloses,
…the single sub-region including a plurality of combined time slots over the common time period and wherein each of the plurality of combined time slots included in the single sub- region is marked as an available time slot or an unavailable time slot; (Tischhauser ¶82 FIG. 6 shows a similar user interface 600, only after the four attendees of FIG. 4 and the two rooms of FIG. 5 have been added. Here, the free busy data is much more congested).

    PNG
    media_image1.png
    607
    916
    media_image1.png
    Greyscale

Although Tischhauser in view of Rensburg teaches different GUIs associated with a calendar/scheduling application, it doesn’t expressly disclose a collapsible and/or expandable category(ies) by the user via a GUI, however Monte teaches: 
further comprising in response to receiving user input, collapsing the first subset of the plurality of sub-regions for the first one of the plurality of categories into a single sub-region representing a combined schedule for all participants included in the plurality of the participants assigned to the first one of the plurality of categories…; (Monte ¶189-190, 215 this timebar may provide the user with time according to map indications, selections and Route.  The UI Attributes and screen examples for the smartphone context are illustrated with reference to a specific travel management use case involving Daily Truck Pickups and Deliveries (“Stops”) along a persistently displayed Route. In this scenario, the user is mostly interested in Route and Delivery/Pickup locations and information (Pickup/Delivery Schedule and material information, loading dock assignments, etc.).  An interface for a smartphone platform includes a list view. In certain embodiments for example as shown in FIG. 3C, the smartphone UI may deploy a 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Tischhauser in view of Rensburg’s calendar application where meeting invitees are divided into required or optional attendees and have the smartphone UI deploy a completely native, non-custom list control by using an Expand/Collapse List, Calendar Days (Daily Routes) of Monte as both are analogous art which teach solutions to creating personalized meeting invitations allowing originators to tag invitees that are required to attend and provide time for which an invitee may optionally attend the meeting as taught in Tischhauser ¶34, 41, 82 in view of Rensburg and further provide an expandable and/or collapsible menu of categories that include multiple participants (users) as taught in Monte ¶189-190, 215.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        6/9/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623